Title: From Alexander Hamilton to Walter L. Cochran, 12 June 1799
From: Hamilton, Alexander
To: Cochran, Walter L.


          
            Sir
            New York June 12. 1799
          
          There is an urgent necessity for your presence in this City by Tuesday next, Immediat’ly therefore after the receipt of this Letter you will repair to this place and communicate your Arrival to Major Hoops
          with Consideration I am Sir Your Obedt. Sert.
           Mr. Cochran 2d Regt. of Artillery
        